DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 recites “film controllers”. The current specification also mentions “film controllers” in paras. [0020] and [0022]. However, the current disclosure does not describe what the film controllers are, how they are made, or how it functions in preventing excessive build up of thickness of the transfer film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US Patent No. 5,042,824) in view of Akiyama (WO2009107440A1).
Regarding claim 1, the Gardner et al. (hereinafter Gardner) reference discloses a seal assembly (Figs. 1-6 and 10) for a gas turbine engine, comprising: 
a seal (14) comprising a carbon material (Col. 4, Lines 25-28); and 
a seal seat (36) positioned for rotation relative to the seal, wherein the seal and the seal seat are mounted between a rotational shaft (12) and a stationary structure 
However, the Gardner reference fails to explicitly disclose the seal being used in a gas turbine engine.
The Akiyama reference, a mechanical seal, discloses using the seal in different environments, a device for handling supercritical carbon dioxide, a boiler feed pump, or a compressor (Mode-for-invention Para. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the seal of the Gardner reference in a gas turbine engine in view of the teachings Akiyama reference in order to provide a seal that is balanced with a long lifespan.
Regarding claim 3, the Gardner reference, as modified in claim 1, discloses the seal seat itself comprises carbon-based material matching the seal (Col. 4, Lines 25-28 and Col. 6, Lines 2-4).
Regarding claim 5, the Gardner reference, as modified in claim 1, discloses the sealing surfaces of the seal and the seal seat define a coefficient of friction of less than 0.1 (since the Gardner reference discloses the claimed material, it will inherently meet the coefficient of friction limitation).

Regarding claim 8, the Gardner reference, as modified in claim 1, discloses film controllers (Gardner, e.g. at least 26) in the seal to control formation of transfer film on the seal seat.
Regarding claim 9, the Gardner reference, as modified in claim 1, discloses the seal and the seal seat can be moved relative to each other with no break-in phase (Gardner, Figs. 1,2 with at least element 13).

Claims 1-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US Patent No. 4,336,944) in view of Gambiana et al. (US Pub. No. 2009/0277197).
Regarding claim 1, the Blair reference discloses a seal assembly (Figs. 1-7), comprising: 
a seal (12, 102, 202) comprising a carbon material (Col. 2, Lines 50-61); and 
a seal seat (10, 100, 200) positioned for rotation relative to the seal, wherein the seal and the seal seat each have a sealing surface (surfaces of 10,12 contacting each other) which together define a sliding seal (Figs. 1-7), and wherein at least the sealing surface of the seal seat is made of the same carbon material as the sealing surface of the seal (Col. 2, Lines 50-61).
However, the Blair et al. reference fails to explicitly disclose the seal assembly being used in a gas turbine engine.
The Gambiana et al. (hereinafter Gambiana) reference, a seal, discloses that a seal for a stuffing box can be used in a gas turbine (Paras. [0055] and [0059]).

Regarding claim 2, the Blair reference, as modified in claim 1, discloses the seal seat has a recessed area (Blair, 110), and a carbon-based (Blair, Col. 2, Lines 50-61) block (Blair, 108) mounted in the recess, the carbon-based block defining the sealing surface of the seal seat (Blair, Fig. 6).
Regarding claim 3, the Blair reference, as modified in claim 1, discloses the seal seat itself comprises carbon-based material matching the seal (Blair, Col. 2, Lines 50-61).
Regarding claim 4, the Blair reference, as modified in claim 1, discloses the sealing surfaces of the seal and the seal seat are the same material selected from the group consisting of electrographitic grade carbon, carbon-graphite grade carbon, and combinations thereof (Blair, Col. 2, Lines 50-61).
Regarding claim 5, the Blair reference, as modified in claim 1, discloses the sealing surfaces of the seal and the seal seat define a coefficient of friction of less than 0.1 (since the Blair reference discloses the claimed material, it will inherently meet the coefficient of friction limitation).
Regarding claim 7, the Blair reference, as modified in claim 1, discloses the sealing surfaces define an oil seal between the rotational shaft and the stationary structure of the gas turbine engine (Blair, Figs. 1-7).

Regarding claim 9, the Blair reference, as modified in claim 1, discloses the seal and the seal seat can be moved relative to each other with no break-in phase (Blair, Figs. 1-7 with at least element 38).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Akiyama as applied to claims 1, 3, 5, 7, and 9 above, and further in view of Birchall.
Regarding claim 6, the Gardner reference discloses the invention substantially as claimed in claim 1.
However, the Gardner reference fails to explicitly disclose the sealing surfaces of the seal and the seal seat are the same electrographitic grade carbon.
The Birchall et al. (hereinafter Birchall) reference, seal material, discloses making a seal of different graphites, including electrographite (Col. 1, Lines 61-68).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the material of the Gardner reference to use electrographite in view of the teachings of the Birchall reference in order to provide a composition that suits the desired environment (Birchall, Col. 1, Lines 61-68).


6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Gambiana as applied to claims 1-5, 7, and 9 above, and further in view of Birchall.
Regarding claim 6, the modified Blair reference discloses the invention substantially as claimed in claim 1.
However, the modified Blair reference fails to explicitly disclose the sealing surfaces of the seal and the seal seat are the same electrographitic grade carbon.
The Birchall reference, seal material, discloses making a seal of different graphites, including electrographite (Col. 1, Lines 61-68).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the material of the modified Blair reference to use electrographite in view of the teachings of the Birchall reference in order to provide a composition that suits the desired environment (Birchall, Col. 1, Lines 61-68).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 5 in view of Gardner have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive.

In response to applicant's argument that both the Gardner and Blair references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the particular problem to be solved is sealing, specifically using a seal and a seal seat (face/mechanical seal). It is well known in the art to use a face/mechanical seal in different environments, as the prior art teaches. It would have been obvious to one of ordinary skill in the art to look at all face/mechanical seals, especially since it is well known in the art to use such seals in different environments. 
Applicant further argues that a “break in period” is not disclosed in the Gardner or Blair references. This argument is not persuasive because the modified Gardner and Blair references disclose all of the claimed structural limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675